               Case 6:21-ap-00103-KSJ             Doc 7   Filed 08/11/21    Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov


 In re:                                                         Chapter 7

 DON KARL JURAVIN,                                              Case No. 6:18-bk-06821-KSJ
                                                                Case No. 6:20-bk-1801-KSJ
          Debtor.                                               Jointly Administered with
                                                  /             Case No. 6:18-bk-6821-KSJ

 BELLA COLLINA PROPERTY
 OWNER’S ASSOCIATION, INC.,
                                                            Adv. Proc. No.: 6:21-ap-00103-KSJ
           Plaintiff,
 vs

 DON KARL JURAVIN,

           Defendant.

                                              /


  BELLA COLLINA PROPERTY OWNER’S ASSOCIATION, INC.’S RESPONSE IN
 OPPOSITION TO JURAVIN’S MOTION TO DISMISS ADVERSARY PROCEEDING

          Creditor and the plaintiff, Bella Collina Property Owner’s Association, Inc. (“plaintiff” or

“BCPOA”), through its undersigned counsel, responds in opposition to the Debtor and the

defendant, Don Karl Juravin’s (“defendant” or “Debtor”), Motion to Dismiss Adversary

Proceeding (“Motion to Dismiss”), and in support thereof, states as follows.

                                         INTRODUCTION

          The plaintiff properly and sufficiently alleged claims against the defendant under 11 U.S.C.

§727(d)(1)-(2) in its Complaint, filed on June 25, 2021 (the “Complaint”). In his Motion to

Dismiss, the defendant does not attack the legal sufficiency of the counts alleged, but rather argues

facts associated with the claims that are more appropriately argued at a later stage of the litigation.
              Case 6:21-ap-00103-KSJ           Doc 7     Filed 08/11/21       Page 2 of 7




This is inappropriate, especially because the Complaint’s allegations are presumed to be true and

all factual inferences must be drawn in favor of the plaintiff and against the defendant. See Watts

v. Fla. Int’l Univ., 495 F.3d 1289, 1291 (11th Cir. 2007). The plaintiff sufficiently alleged that the

defendant knowingly and fraudulently concealed property and assets from the creditors, the

Chapter 7 trustee (the “Trustee”), and this Court. The defendant knowingly and fraudulently failed

to report a variety of assets, many of which were not discovered until after the defendant’s

discharge was entered. The elements of §727(d)(1)-(2) claims were properly alleged and as a result,

the Motion to Dismiss should be denied by this Court.

                                            ARGUMENT

    A. Motion to Dismiss Legal Standard

        Rule 8(a) of the Federal Rules of Civil Procedure, as interpreted by the Supreme Court in

Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007), requires that a complaint “contain sufficient factual matter, accepted as true, to ‘state a

claim for relief that is plausible on its face.’” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S.

at 570). To survive a motion to dismiss, a plaintiff’s allegations need merely “nudge the claim

‘across the line from conceivable to plausible.’” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

1261 (11th Cir. 2009) (quoting Twombly, 550 U.S. at 570). Although “threadbare recitals of the

elements of a cause of action . . . do not suffice,” a claim is plausible if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 129 S. Ct. at 1949.

        In ruling on a motion to dismiss pursuant to Rule 12(b)(6), again, the factual allegations

set forth in a complaint are presumed to be true and all factual inferences must be drawn in favor

of the plaintiff and against the defendant. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1291 (11th Cir.



                                                    2
                Case 6:21-ap-00103-KSJ       Doc 7    Filed 08/11/21    Page 3 of 7




2007); Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1198 fn 2 (11th Cir. 2001); Tabas v. Greenleaf

Ventures, Inc. (In re Flagship Healthcare, Inc.), 269 B.R. 721, 725 (Bankr. S. D. Fla. 2001).

Moreover, the court places a very high burden on the defendant to show that a plaintiff cannot

conceivably prove any set of facts which would entitle him to relief. H.J. Inc. v. Northwestern

Bell Tel. Co., 492 U.S. 229, 249-50, 109 S.Ct. 2893, 106 L.Ed.2d 195 (1989); Beck v. Deloitte &

Touche et al., 144 F.3d 732, 735-36 (11th Cir. 1998); Flagship Healthcare, 269 B.R. at 726. In

sum, motions to dismiss are “viewed with disfavor and rarely granted.” Brooks v. Blue Cross &

Blue Shield of Florida, 116 F.3d 1364, 1369 (11th Cir. 1997) citing Robertson v. Johnston, 376

F.2d 43 (5th Cir. 1967).

   B. Plaintiff’s Well-Pled Allegations Set Forth Facts Establishing that Plaintiff is
      Entitled to Relief on Each of its Claims

       The plaintiff’s well-pled allegations, which must be accepted as true for purposes of ruling

on a Motion to Dismiss, properly set forth facts upon which relief may be granted. See Watts v.

Fla. Int’l Univ., 495 F.3d 1289, 1291 (11th Cir. 2007) (in ruling on motion to dismiss, all facts

alleged by plaintiff must be accepted as true).

               i. Plaintiff Has Properly and Sufficiently Alleged a Claim under 11 U.S.C.
                  §727(d)(1)

       The defendant seeks to dismiss Count I – Revocation of Discharge Pursuant to 11 U.S.C.

§727(d)(1) by essentially arguing that some of the allegations in the Complaint are false and thus

this Court should dismiss the Complaint. This is woefully insufficient given the existing legal

standard, ignores other sufficient allegations regarding the defendant’s other possessions, and is

also untrue.

       The plaintiff sufficiently plead that the defendant knowingly made multiple fraudulent

omissions and misrepresentations on his Amended Schedules and Statement of Financial Affairs



                                                  3
             Case 6:21-ap-00103-KSJ          Doc 7     Filed 08/11/21     Page 4 of 7




(“SOFA”). [Doc. 1, ¶¶ 9-20; 25-29]. The plaintiff highlights to the Court the numerous omissions

in the defendant’s SOFA including, but not limited to, household goods and furnishings,

electronics, jewelry, sports/hobby equipment, and certain financial assets. Id. at ¶¶ 9-24. The

plaintiff alleged over thirty (30) fraudulent omissions / misrepresentations / acts of concealment

from the defendant in his SOFA. Furthermore, the defendant’s Motion to Dismiss is ironic

considering many of the household items fraudulently omitted from the defendant’s SOFA would

not have been known to the plaintiff but for this Court’s break order [Doc. 502] (“Break Order”)

– entered after the discharge was granted and as a result of concerns over the defendant destroying

and/or concealing estate assets.

       The plaintiff alleges the defendant knew or had constructive knowledge of his actions /

omissions regarding his property [Doc. 1, ¶28]; that he withheld, concealed, and improperly

transferred certain assets and information from the plaintiff, creditors, the Trustee, and this Court

[Doc. 1, ¶26]; and that the plaintiff was unaware of the defendant’s misrepresentations and

fraudulent actions at the time his discharge was granted on June 26, 2020 [Doc. 1, ¶29]. Taking

these allegations as true for purposes of this Motion to Dismiss, the plaintiff has sufficiently pled

a claim under 11 U.S.C. §727(d)(1). Furthermore, it appears that the defendant does not dispute

these allegations as it pertains to personal property as the Motion to Dismiss only focuses on the

financial accounts allegations, not the other half of the Complaint. In short, this in and of itself,

demonstrates that the Motion to Dismiss should be denied and the Complaint sufficiently alleges

a claim under §727(d)(1).

       As it pertains to the financial accounts, the defendant misses the point and simply argues

that because the accounts were in the name of Must Cure Obesity Co. (“MCO”), the defendant did

not need to disclose these assets. [Doc. 6, ¶¶14-17]. This is false. As alleged in the Complaint,



                                                 4
             Case 6:21-ap-00103-KSJ           Doc 7     Filed 08/11/21     Page 5 of 7




after certain post-discharge discovery was held by the Trustee and creditors, it was discovered that

the defendant held on deposit approximately $1.5 million dollars with Natural Vitamins

Laboratory Corp. (“NVLC”) under the corporate guise of MCO. [Doc. 1, ¶21]. It was uncovered

that the funds actually belonged to the defendant and the defendant had full and unfettered control

over such. Id.

       Put differently, the defendant undoubtedly had “legal and equitable interest” in the

concealed and withheld funds on deposit with NVLC and eventually returned to the defendant,

through MCO. These funds were knowingly and fraudulently concealed by the defendant during

his Chapter 7 bankruptcy and the plaintiff did not become aware of such until after the Discharge

was granted. The same is true regarding the cashier check withdrawals from MCO accounts as

well. All of these facts were sufficiently pled in the Complaint [Doc. 1, ¶¶ 18-20; 25-29]. Thus,

taking those allegations as true, the plaintiff alleged a sufficient §727(d)(1) claim and the Motion

to Dismiss fails.

           ii. Plaintiff Has Properly and Sufficiently Alleged a Claim under 11 U.S.C.
               §727(d)(2)

       Similar analysis as set forth above also applies to the defendant’s argument that the plaintiff

failed to state a claim under 11 U.S.C. §727(d)(2). The defendant, presenting no tangible legal

argument, argues that the allegations are untrue and that as a result, the plaintiff’s adversary action

should be dismissed. This, of course, ignores the Motion to Dismiss legal standard and is also false.

       It is undisputed that the defendant has a legal and equitable interest in MCO and its funds.

He admits such in section 19 of his SOFA when indicating 100% ownership of MCO. As alleged

in the Complaint, it has come to light through post-discharge discovery that the defendant has been

using MCO as his own personal coffer. [Doc. 1, ¶21]. The defendant has full control of the MCO

account and uses it towards his personal benefit. Id. As testified to by Mr. Arora and shown on


                                                  5
             Case 6:21-ap-00103-KSJ          Doc 7    Filed 08/11/21      Page 6 of 7




Exhibit “A” to the Complaint, the defendant received over $1 million dollars returned to the

defendant (through MCO) after the defendant filed his SOFA. Id. Over $1.5 million dollars was

held on deposit with NVLC and eventually returned to the defendant from late 2018 to 2020. Id.

These funds are the property of the estate and at a minimum, should have been reported by the

defendant.

       The defendant, however, knowingly and fraudulently failed to report the newly acquired

property/funds or surrender such to the trustee. There was not one mention of the over $1 million

dollars returned to the defendant, through MCO, after the defendant filed his Chapter 7 petition.

The plaintiff alleges this in the Complaint. [Doc. 1, ¶¶31-33]. Moreover, the funds converted to

personal cashier’s checks from certain MCO accounts within one year of the defendant’s

bankruptcy filing were never reported either. Id. at ¶¶22-24. This was done by the defendant

knowingly and fraudulently, as alleged in the Complaint. Therefore, taking the Complaint’s

allegations as true, the plaintiff properly alleged a claim under 11. U.S.C. §727(d)(2).

       WHEREFORE, the plaintiff respectfully requests this Court deny the defendant’s Motion

to Dismiss the Adversary Action, order the defendant to answer the operative Complaint, and for

such other relief as this Court deems appropriate.

       DATED: August 11, 2021.

                                              /s/ William C. Matthews
                                              MICHAEL D. CROSBIE, ESQ.
                                              Florida Bar No.: 72575
                                              mcrosbie@shutts.com
                                              WILLIAM C. MATTHEWS, ESQ.
                                              Florida Bar No.: 0112079
                                              wmatthews@shutts.com
                                              SHUTTS & BOWEN LLP
                                              300 S. Orange Avenue, Suite 1600
                                              Orlando, Florida 32801
                                              407-423-3200; 407-425-8316 (f)
                                              Attorneys for Bella Collina Property
                                              Owner’s Association, Inc.

                                                 6
               Case 6:21-ap-00103-KSJ      Doc 7    Filed 08/11/21    Page 7 of 7




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 11, 2021 a true and correct copy of the foregoing

was filed electronically via the Court’s CM/ECF system which will serve all interested persons

receiving electronic notice, including Aldo G. Bartolone, Jr., Esq. (aldo@bartolonelaw.com).



                                                    /s/ William C. Matthews
                                                   WILLIAM C. MATTHEWS, ESQ.


ORLDOCS 18897188 1




                                               7
